DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GLEN RANDOLPH,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3520

                              [May 12, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case Nos. 16-000996CF10A and 18-014600CF10A.

  Robert David Malove of The Law Office of Robert David Malove, P.A., Ft.
Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.